This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 BRUCE RUNYAN,

 3          Plaintiff-Appellant,

 4 v.                                                                          NO. 31,175

 5 MARCIAL VALDEZ,

 6          Defendant-Appellee.


 7 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 8 Barbara J. Vigil, District Judge

 9 Bruce Runyan
10 Santa Fe, NM

11 for Appellant

12 Stiff, Keith & Garcia, LLC
13 Arturo Ricardo Garcia
14 Albuquerque, NM

15 for Appellee

16                                 MEMORANDUM OPINION

17 WECHSLER, Judge.

18          Plaintiff, appearing pro se, appeals the judgment entered in favor of Defendant.
 1 We proposed to affirm the district court’s decision in a calendar notice. Plaintiff has

 2 responded with a memorandum in opposition, and Defendant has responded with a

 3 memorandum in support. We have carefully considered Plaintiff’s arguments, but we

 4 are not persuaded that our proposed disposition was incorrect. Therefore, we affirm.

 5        As explained in our calendar notice, Plaintiff did not comply with Rule 12-

 6 208(D) NMRA, which requires an appellant to include in the docketing statement a

 7 concise, accurate statement of the case that summarizes all of the material facts,

 8 explains how the issues were preserved in the lower court, and provides authorities in

 9 support of and contrary to the appellant’s position. In his docketing statement, and

10 again in his memorandum in opposition, Plaintiff does not include specific details

11 about such matters as what evidence was presented, what arguments and objections

12 were made to the district court, or what rulings were made by the district court. For

13 example, Plaintiff refers to a witness, but does not provide details about the testimony

14 of the witness except to say that the witness “said the plaintiff’s vehicle stopped on

15 the wall[.]” [MIO 6] In addition, the memorandum in opposition includes many

16 allegations regarding the bias and incompetence of the district judge, but does not

17 indicate how the issues were preserved for appeal and provides no authority in support

18 of his claims of error. As explained in our calendar notice, when we are presented

19 with insufficient information to address the claims made on appeal, we presume that


                                              2
 1 the district court was correct.      Because Plaintiff has not presented sufficient

 2 information for us to address his claim that the district court erred in refusing to find

 3 Defendant at fault for the accident in this case, we affirm.

 4        Moreover, based on the memorandum in support of the calendar notice and the

 5 little information provided by Plaintiff, the evidence presented to the district court was

 6 sufficient to support the court’s decision. Defendant was traveling on Paseo de Peralta

 7 approaching an intersection when Plaintiff was attempting to make a turn at the

 8 intersection. Plaintiff was in the intersection when Defendant struck Plaintiff’s

 9 vehicle. Plaintiff testified that the light was green when he got to the intersection and

10 was green when he was “clearing” the intersection. [MIO 3] The officer noted that

11 Plaintiff failed to yield the right of way. [MIS 1] Although Plaintiff indicates that

12 contrary evidence was presented, it was for the fact finder to resolve any conflicts in

13 the evidence. See Buckingham v. Ryan, 1998-NMCA-012, ¶ 10, 124 N.M. 498, 953

14 P.2d 33. We hold that the evidence referred to above was sufficient to support the

15 district court’s determination that Defendant was not at fault for the accident.

16        To the extent that Plaintiff argued that Defendant was speeding, ran a red light,

17 was intoxicated, and could not judge speed and distance, Plaintiff presented only his

18 own allegations in support of these claims. [MIS 2] Although Plaintiff alleges that

19 Defendant ran a red light, the witness apparently testified that the light was yellow and


                                               3
 1 Plaintiff testified that the light was green when he entered and went through the

 2 intersection. In addition, although Plaintiff claims that Defendant was intoxicated,

 3 Defendant apparently testified that he had not been drinking at the time of the

 4 accident.    Furthermore, even if Plaintiff presented evidence in support of his

 5 allegations, it was for the district court to weigh the credibility of witnesses and

 6 resolve any conflicts in the evidence before it. See Chapman v. Varela, 2009-NMSC-

 7 041, ¶ 5, 146 N.M. 680, 213 P.3d 1109. In this case, the district court weighed the

 8 credibility of the witnesses and resolved conflicts in the evidence in favor of

 9 Defendant.

10        To the extent that Plaintiff attempted to assign fault to Defendant because

11 Defendant left the scene of the accident, Plaintiff cites to no authority that would

12 support the proposition that leaving the scene of an accident provides proof that the

13 absent driver was at fault for the accident. Where a party cites no authority to support

14 an argument, we may assume no such authority exists. In re Adoption of Doe, 100

15 N.M. 764, 765, 676 P.2d 1329, 1330 (1984).

16        Finally, we note that a document was filed with this Court that appears to be an

17 unofficial transcript of the proceedings in the district court. There is nothing to

18 indicate that the district court or this Court was presented with a motion to supplement

19 the record or that the parties stipulated to supplementation of the record with the


                                              4
1 document. See Rule 12-209(C) NMRA. We point out that, “[m]atters outside the

2 record present no issue for review.” State v. Reynolds, 111 N.M. 263, 267, 804 P.2d

3 1082, 1086 (Ct. App. 1990). Therefore, we have not relied on the unofficial transcript

4 in addressing the issues on appeal.

5        For the reasons discussed in this opinion and in our calendar notice, we affirm

6 the district court’s decision.

7               IT IS SO ORDERED.


8                                                ______________________________
9                                                JAMES J. WECHSLER, Judge


10 WE CONCUR:



11 __________________________________
12 MICHAEL D. BUSTAMANTE, Judge




13 __________________________________
14 MICHAEL E. VIGIL, Judge




                                            5